     Case 2:20-cv-03643-DSF-JEM Document 74 Filed 07/13/20 Page 1 of 2 Page ID #:907




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11
12     MATTHEW AJZENMAN; SUSAN                   CASE NO. CV 20-03643-DSF (JEMx)
13     TERRY-BAZER; BENNY WONG;
       ALEX CANELA; JEREMY WOOLLEY;              ORDER ON JOINT STIPULATION
14                                               SETTING BRIEFING SCHEDULE ON
       AMANDA WOOLLEY; ANNE BERGER               DEFENDANTS STUBHUB, INC. AND
15     CATHEY MATTINGLY; BLAKE                   LAST MINUTE TRANSACTIONS,
       WOLLAM; and KRYSTAL MOYER,                INC.’S MOTION TO COMPEL
16                                               ARBITRATION AND MOTION TO
       on behalf of themselves, and all others   DISMISS
17     who are similarly situated,
18                       Plaintiffs,             DATE: September 14, 2020
19                                               TIME: 1:30 p.m.
       v.                                        JUDGE: Hon. Dale S. Fischer
20                                               COURTROOM: 7D
21     OFFICE OF THE COMMISSIONER OF
       BASEBALL, an unincorporated
22     association doing business as MAJOR
23     LEAGUE BASEBALL, et al.,
24                       Defendants.
25
26
27
28
     Case 2:20-cv-03643-DSF-JEM Document 74 Filed 07/13/20 Page 2 of 2 Page ID #:908




 1                Pending before this Court is a Joint Stipulation setting the briefing schedule
 2 on Defendants StubHub, Inc. and Last Minute Transactions, Inc.’s Motion to Compel
 3 Arbitration and Motion to Dismiss (“Joint Stipulation”) filed by the aforementioned
 4 Defendants and Plaintiffs Matthew Ajzenman, Susan Terry-Bazer, Benny Wong, Alex
 5 Canela, Jeremy Woolley, Amanda Woolley, Anne Berger, Cathey Mattingly, Blake
 6 Wollam, and Krystal Moyer (together, the “Plaintiffs”). Upon consideration of the Joint
 7 Stipulation, and good cause appearing, IT IS HEREBY ORDERED that the Joint
 8 Stipulation is GRANTED. The Court orders as follows:
 9                a.    Plaintiffs shall file any oppositions to the aforementioned Defendants’
10                      Motions on or before August 7, 2020.
11                b.    The aforementioned Defendants shall file any replies on or before
12                      August 26, 2020.
13                c.    Any hearing on the Motions shall be held on September 14, 2020 at
14                      1:30 p.m., or as soon thereafter as the Court’s calendar allows.
15
16          IT IS SO ORDERED.
17     DATED: July 13, 2020
18                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
